Citation Nr: 0412651	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-15 458	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 2003 Board of Veterans' Appeals (Board) decision 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether there was CUE in a February 2003 Board decision 
which denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability.

3.  Whether there was CUE in a February 2003 Board decision 
which denied entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Moving party represented by:  The American Legion




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from July 
1942 to July 1945.

2.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in April 2003 seeking the Board's review of a 
February 2003 Board decision denying service connection for 
post-traumatic stress disorder, entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability, and entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound to determine 
whether those decisions involved clear and unmistakable error 
(CUE).

3.  The Board received notice on March 25, 2004 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a February 2003 Board decision denying 
service connection for post-traumatic stress disorder, 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, and entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound to 
determine whether those decisions involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


